COLEMAN, Justice.
Petition of United States Steel Corporation for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in United States Steel Corp. v. Walton, 104 So.2d 331.
The application for writ of certiorari is denied in this case for the same reasons set out in the opinion in United States Steel Corporation v. Goodwin, ante, p. 612, 104 So.2d 333.
Writ denied.
SIMPSON, STAKELY and MERRILL, JJ., concur.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ., dissent.